                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAIAH HOOVER,                               :   CIVIL ACTION NO. 1:18-CV-2305
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
NAIRAJ PAREKH, et al.,                       :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 15th day of January, 2020, upon consideration of the report

(Doc. 10) of Chief Magistrate Judge Susan E. Schwab, issued following review of

the pro se plaintiff’s amended complaint (Doc. 9) pursuant to 28 U.S.C. § 1915(e)(2),

in which Judge Schwab recommends that the instant complaint be dismissed on

issue-preclusion grounds as well as for failure to state a claim for which relief may

be granted, (see Doc. 10 at 8-13), and concludes that further leave to amend would

be futile, (id. at 13-14), and it appearing that the plaintiff has not objected to any

aspect of the report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure

to timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as

a matter of good practice, a district court should afford “reasoned consideration” to

the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d 93,

100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself that
there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following independent review of the record, the court being

in agreement with Judge Schwab’s recommendation, including her determination

that further leave to amend would likely be futile, and thus concluding that there is

no clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 10) of Chief Magistrate Judge Schwab is ADOPTED.

      2.     Plaintiff’s amended complaint (Doc. 9) is DISMISSED.

      3.     The Clerk of Court shall CLOSE this case.

      4.     Any appeal from this order is deemed to be frivolous and not taken in
             good faith. See 28 U.S.C. § 1915(a)(3).



                                            /S/ CHRISTOPHER C. CONNER
                                            Christopher C. Conner, Chief Judge
                                            United States District Court
                                            Middle District of Pennsylvania
